DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-12 are objected to because of the following informalities:
As per claims 2-11, the limitation “A method” should be “The method”.
As per claim 3, the limitation “the scene” should be “the computer-generated scene”.
As per claim 12, the limitation “a method” should be “the method”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention of claim 12 is directed to non-statutory subject matter, a computer program product per se. While “product” implies to be an article of manufacture, by simply adding the term “product” after the term “program” does not make claim 12 eligible subject matter since there is no indication anywhere in the specification about the “product” being non-transitory and not just a program per se. Therefore, under BRI (broadest reasonable 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent No. 11068047. Although the conflicting claims are not identical, they are not patentably distinct from each other because the following reasons.
Claims 1 and 2 of the Present Application
Claim 1 of US Patent No. 11068047

A method comprising:

displaying in virtual reality a computer-generated scene;





















adjusting the movement of the virtual body in dependence on an effect of gravity in the computer-generated scene and/or in dependence on the presence of at least one object within the computer-generated scene that inhibits the movement of the virtual body,





(Claim 2)
A method according to Claim 1, wherein the movement of the virtual body comprises a movement from a first viewing position to a second viewing position.









wherein the adjusting of the movement is such that the adjusted movement of the virtual body does not correspond with the real-world physical movement of the user.













A method comprising:

displaying in virtual reality a three-dimensional computer-generated scene representative of a structure as if viewed from a first viewing position of a virtual head coupled to a virtual body, wherein the first viewing position corresponds to a first coordinate position inside the three dimensional computer-generated scene;


wherein the second viewing position corresponds to a second coordinate position inside the three dimensional computer-generated scene and

wherein the movement of the virtual head to the second viewing position corresponds to a movement through the structure that would not be possible in real life;

determining a movement of the virtual body corresponding to the movement of the virtual head and in dependence on an effect of gravity on the virtual body in the three-dimensional computer-generated scene and/or in dependence on the presence of at least one object within the three-dimensional computer-generated scene that inhibits the movement of the virtual body;


adjusting the movement of the virtual head in dependence on the corresponding determined movement of the virtual body such that the adjusted movement is from the first viewing position to an adjusted second viewing position, wherein the adjusted second viewing position corresponds to a second adjusted coordinate position inside the three-dimensional computer generated scene, and the adjusted movement corresponds to a movement through the structure that would be possible in real life,

wherein the adjusting of the movement is such that the adjusted movement of the virtual head does not correspond with the real-world physical movement of the user, and



displaying in virtual reality a three-dimensional computer-generated scene of the structure as if viewed from the adjusted second viewing position.







A method according to Claim 2, wherein the first viewing position is at a greater height in the scene than the second viewing position, and the adjusting of the movement of the virtual body comprises adjusting the movement of the virtual body to represent falling under gravity.



Claim 2 of US Patent No. 11068047


The method according to Claim 1, wherein the first viewing position is at a greater height in the three-dimensional computer-generated scene than the second viewing position, and the adjusting of the movement of the virtual head comprises adjusting the movement of the virtual head to represent falling under gravity.

Claim 4 of the Present Application


A method according to Claim 2, wherein the adjusting of the movement of the virtual body comprises adjusting the movement of the virtual body to represent a constraint on the virtual body due to the presence of the at least one object, the constraint preventing movement of the virtual body to the second viewing position.


Claim 3 of US Patent No. 11068047


The method according to Claim 1, wherein the adjusting of the movement of the virtual head comprises adjusting the movement of the virtual head to represent a constraint on the virtual body due to the presence of the at least one object, the constraint preventing movement of the virtual head to the second viewing position.




A method according to Claim 1, wherein the movement of the virtual body is in dependence on a movement of a virtual head and/or a movement of at least one virtual hand.


Claim 4 of US Patent No. 11068047


The method according to Claim 1, wherein the movement of the virtual body is in dependence on a movement of a virtual head and/or a movement of at least one virtual hand.


Claim 6 of the Present Application

A method according to Claim 1, wherein the real-world physical movement of the user comprises a movement of the user’s head.

Claim 5 of US Patent No. 11068047

The method according to Claim 1, wherein the real-world physical movement of the user comprises a movement of the user’s head.

Claim 7 of the Present Application


A method according to Claim 1, wherein the obtaining of the real-world physical movement is via a user input device, the user input device comprising at least one of a body suit, a tracking device, a camera, body recognition software.



Claim 6 of US Patent No. 11068047


The method according to Claim 1, wherein the obtaining of the real-world physical movement is via a user input device, the user input device comprising at least one of a body suit, a tracking device, a camera, body recognition software.


Claims 8 and 9 of the Present Application

(Claim 8)
A method according to Claim 1, comprising adjusting movement of a virtual head in dependence on the movement of the virtual body.





(Claim 9)
A method according to Claim 8, wherein adjusting the movement of the virtual head 




The method according to Claim 1, wherein adjusting the movement of the virtual head in dependence on the movement of the virtual body comprises at least one of reducing the movement of the virtual head, changing a trajectory of the virtual head, changing an angle of the virtual head.


The method according to Claim 1, wherein adjusting the movement of the virtual head 




A method according to Claim 8, comprising preventing the virtual head from moving into a position that is impossible in real life. 


Claim 8 of US Patent No. 11068047


The method according to Claim 1, comprising preventing the virtual head from moving into a position that is impossible in real life.

Claim 11 of the Present Application


A method according to Claim 8, comprising preventing the virtual head from moving by an object that interacts with the virtual body but does not interact directly with the virtual head.


Claim 9 of US Patent No. 11068047


The method according to Claim 1, comprising preventing the virtual head from moving by an object that interacts with the virtual body but does not interact directly with the virtual head.
Claim 12 of the Present Application


A computer program product comprising computer readable instructions that are executable by a processor to perform a method according to Claim 1.



Claim 10 of US Patent No. 11068047


A non-transitory computer program product comprising computer readable instructions that are executable by a processor to perform the method according to Claim 1.


Claim 13 of the Present Application


An apparatus comprising at least one display screen, at least one user input device and at least one processor configured to:









obtain a movement command from a real-world physical movement of a user, the movement command corresponding to a movement of a virtual body; and
















adjust the movement of the virtual body in dependence on an effect of gravity in the computer-generated scene and/or in dependence on the presence of at least one object within the computer-generated scene that inhibits the movement of the virtual body,






















wherein the adjusting of the movement is such that the adjusted movement of the virtual body does not correspond with the real-world physical movement of the user. 






An apparatus comprising at least one display screen, at least one user input device and at least one processor configured to:





obtain a movement command from a real-world physical movement of a user, the movement command indicative of a movement of the virtual head from the first viewing position to a second viewing position, wherein the second viewing position corresponds to a second coordinate position inside the three dimensional computer-generated scene and


wherein the movement of the virtual head to the second viewing position corresponds to a movement through the structure that would not be possible in real life;



determine a movement of the virtual body corresponding to the movement of the virtual head and in dependence on an effect of gravity on the virtual body in the three-dimensional computer-generated scene and/or in dependence on the presence of at least one object within the three-dimensional computer-generated scene that inhibits the movement of the virtual body; and







wherein the adjusting of the movement is such that the adjusted movement of the virtual head does not correspond with the real-world physical movement of the user, and



display in virtual reality on the at least one display screen a three-dimensional computer-generated scene of the structure as if viewed from the adjusted second viewing position.




Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 of the Present Application anticipates claims 1-11 of US Patent No. 11068047 since pending claims 1-13 are a broader version of patented claims 1-11 of US Patent No. 11068047 and thus are anticipated by patent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ziman (US 20160300387) in view of Richardson (US 20060119576).
As per claim 1, Ziman discloses a method ([0018]) comprising:
displaying in virtual reality a computer-generated scene (Fig. 1; [0023]-[0027]);
obtaining a movement command from a real-world physical movement of a user, the movement command corresponding to a movement of a virtual body (#121, 123, 125; [0023]-[0027]); and
adjusting the movement of the virtual body in dependence on an effect of gravity in the computer-generated scene ([0073]; where avatars walking down the street is in dependence on an effect of gravity in the computer-generated scene) and/or in dependence on the presence of at least one object within the computer-generated scene that inhibits the movement of the virtual body.
However, Ziman does not teach the adjusting of the movement is such that the adjusted movement of the virtual body does not correspond with the real-world physical movement of the user.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtual reality environment of Ziman with Richardson so that actual-virtual movement relationships are other than a one-to-one correspondence (Richardson: [0041]-[0042]).
As per claim 2, Ziman in view of Richardson discloses a method according to Claim 1, wherein the movement of the virtual body comprises a movement from a first viewing position to a second viewing position (Ziman: [0047]; [0082]).
As per claim 3, Ziman in view of Richardson discloses a method according to Claim 2, wherein the first viewing position is at a greater height in the scene than the second viewing position (Richardson: Fig. 2; [0022]; where by the rotation of the head about the X axis, the first viewing position is at a greater height in the scene than the second viewing position), and the adjusting of the movement of the virtual body comprises adjusting the movement of the virtual body to represent falling under gravity (Ziman: [0073]; where avatars walking down the street is adjusting the movement of the virtual body to represent falling under gravity).
As per claim 6, Ziman in view of Richardson discloses a method according to Claim 1, wherein the real-world physical movement of the user comprises a movement of the user’s head (Ziman: [0025]; [0059]).

As per claim 10, Ziman in view of Richardson discloses a method according to Claim 8, comprising preventing the virtual head from moving into a position that is impossible in real life (Richardson: [0027]-[0028]; [0030]-[0031]; where ruling out unnatural or unlikely positions of the user’s head prevents the virtual head from moving into a position that is impossible in real life).
As per claim 12, Ziman in view of Richardson discloses a computer program product comprising computer readable instructions that are executable by a processor to perform a method according to Claim 1 (Ziman: [0127]-[0129]).
As per claim 13, Ziman discloses an apparatus comprising at least one display screen (Fig. 2, #147), at least one user input device (#151) and at least one processor (#173; [0062]) configured to:
display in virtual reality on the at least one display screen (#147) a computer-generated scene ([0023]-[0027]; [0062]);
obtain a movement command from a real-world physical movement of a user, the movement command corresponding to a movement of a virtual body (#121, 123, 125; [0023]-[0027]); and
adjust the movement of the virtual body in dependence on an effect of gravity in the computer-generated scene ([0073]; where avatars walking down the street is in dependence on an effect of gravity in the computer-generated scene) and/or in 
However, Ziman does not teach the adjusting of the movement is such that the adjusted movement of the virtual body does not correspond with the real-world physical movement of the user.
Richardson teaches the adjusting of the movement is such that the adjusted movement of the virtual body (Figs. 7B-D, #306) does not correspond with the real-world physical movement of the user (#304; [0048]-[0049]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtual reality environment of Ziman with Richardson so that actual-virtual movement relationships are other than a one-to-one correspondence (Richardson: [0041]-[0042]).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ziman in view of Richardson in view of French (US 20060287025).
As per claim 4, Ziman in view of Richardson discloses a method according to Claim 2.
However, the prior art of Ziman and Richardson do not teach the adjusting of the movement of the virtual body comprises adjusting the movement of the virtual body to represent a constraint on the virtual body due to the presence of the at least one object, the constraint preventing movement of the virtual body to the second viewing position.
French teaches the adjusting of the movement of the virtual body (Figs. 23-25, #108) comprises adjusting the movement of the virtual body (#108) to represent a constraint on the virtual body (#108) due to the presence of the at least one object 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the obstacle as the object disclosed by French to the virtual reality environment of Ziman in view of Richardson so as to prevent movement of the virtual body to the second viewing position if the user does not have sufficient power, and/or does not have the right posture to move through, destroy, or neutralize the obstacle.
As per claim 11, Ziman in view of Richardson discloses a method according to Claim 8.
However, the prior art of Ziman and Richardson do not teach preventing the virtual head from moving by an object that interacts with the virtual body but does not interact directly with the virtual head.
French teaches preventing the virtual head (Figs. 23-25, i.e., virtual head of user #108) from moving by an object (#130) that interacts with the virtual body (#108) but does not interact directly with the virtual head ([0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the obstacle as the object disclosed by French to the virtual reality environment of Ziman in view of Richardson so as to prevent the virtual head from moving indirectly by the object if the user does not have sufficient power, and/or does not have the right posture to move through, destroy, or neutralize the obstacle.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ziman in view of Richardson in view of Girard (6144385).
As per claim 5, Ziman in view of Richardson discloses a method according to Claim 1.
However, the prior art of Ziman and Richardson do not teach the movement of the virtual body is in dependence on a movement of a virtual head and/or a movement of at least one virtual hand.
Girard teaches the movement of the virtual body is in dependence on a movement of a virtual head and/or a movement of at least one virtual hand (col. 7, line 44-56).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtual reality environment of Ziman in view of Richardson with Girard so as to animate multi-legged characters in very simple and intuitive ways (Girard: col. 3, line 58-59).
As per claim 9, Ziman in view of Richardson discloses a method according to Claim 8, wherein adjusting the movement of the virtual head in dependence on the movement of the virtual body comprises at least one of reducing the movement of the virtual head (Richardson: Fig. 7B, #306; [0048]), changing an angle of the virtual head (Richardson: Figs. 7C-D, #306; [0049]).
However, the prior art of Ziman and Richardson do not explicitly teach changing a trajectory of the virtual head.
Girard teaches changing a trajectory of the virtual head (Fig. 12; col. 11, line 50-60).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ziman in view of Richardson in view of Walker (5963891).
As per claim 7, Ziman in view of Richardson discloses a method according to Claim 1, wherein the obtaining of the real-world physical movement is via a user input device, the user input device comprising at least one of a tracking device (Ziman: Fig. 2, #153; [0059]; [0062]), a camera (Ziman: #143; [0062]).
However, the prior art of Ziman and Richardson do not explicitly teach the user input device comprising at least one of a body suit, body recognition software.
Walker teaches the user input device comprising at least one of a body suit (Figs. 1-2, #10; col. 6, line 42-54), body recognition software (col. 6, line 20-54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the body suit and body recognition software disclosed by Walker to the virtual reality environment of Ziman in view of Richardson so that an object, such as a cartoon figure or character in a virtual reality program, will have bodily movements that substantially mimic the movements of the wearer of the body suit (Walker: col. 6, line 37-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622